Title: An Open Letter to Lord Buckinghamshire, 2 April 1774
From: Franklin, Benjamin
To: 


To the Earl of Buckinghamshire.
My Lord,
When I mentioned a few of the Consequences that might arise from blocking up the Harbours in North America, and promised to make some Remarks upon other Schemes that had been projected for humbling the Colonists, I did not intend to trouble your Lordship or the Public by stooping to remark upon that Ferrago of Reproaches, which are daily thrown out against the miserable inhabitants of that Country, by People who appear to be no better acquainted with their History or Constitution than they are with the Inhabitants of the Moon; my Intention was to take Notice of such Schemes as were frequently mentioned in public, and such as it seemed probable the Minister might adopt, because they were of the same Species with some that have already been adopted. But we are no longer to form Conjectures about what Manner in which Great Britain is to punish the Americans; we now see the Course in which she is to proceed, though we are not certain how long she may continue in that Course. The Port of Boston is to be shut up; its Trade is to be utterly destroyed; the Inhabitants, about twenty-five thousand in Number, are devoted to Poverty, Hunger and Death. We have been told by Governor Hutchinson, that the Men of Property, and a great Majority of the better Sort of People, are steady Friends to Government; the late Riots were certainly committed by a small Mob. Now it is discovered that the most equitable and merciful Way of obtaining Redress for the Outrages committed by a wrong-headed Mob, is by destroying Trade, punishing Men of Fortune, and bringing Thousands of innocent Families to Ruin. Doubtless there were other Methods of obtaining Redress. In former Cases, when a House has been pulled down, or a Citizen’s Goods destroyed by a Riot, the Provincial Assemblies have been applied to, and have paid the Damages: The Assembly of Massachusetts Bay would doubtless have paid for the Tea, had it been required of them in the usual Form. It is well known, that the Father of this City, and several other Gentlemen, were willing to give Security for the Payment of the Tea on those Terms. But that would have been a trifling Scheme, by which we could hardly expect the Pleasure of making a single Woman or Child shed a Tear; whereas the present Plan perfectly agrees with our Ideas of governing a distant Colony; it affords the pleasing Prospect of starving at least a Thousand of them to Death, and reducing Half of the Remainder to Beggary; to say nothing of the Motion that it must give to the Wheels of Trade on this Side of the Water. By this Plan also we are certain of securing the Affections of the Colonists: After this signal Proof of Lenity and Kindness, they will never forget us: If we should ever need their Assistance in the Time of Danger, they will certainly embrace the first Opportunity of shewing their Gratitude, and returning our Favours in kind. Such are the Observations, that are often made in Favour of the Measures that are now adopted for punishing the Colonies. For my Part, I may be singular in my Opinion, but though I cannot commend the Measure, I shall, on all Occasions, endeavour to speak of it with that Veneration which is due to a Scheme sanctified by the Voice of a British Parliament. In the mean while I may be indulged in offering a few Conjectures concerning the probable Operation of that Act by which the Port of Boston is to be destroyed. Certainly the Design of the Act is not to shut up the Port of Boston till the People have paid for the Tea that was destroyed, because Restitution might be obtained by gentler Means; and the Minister would never offer such an Insult to Humanity as to starve, ruin or distress above Twenty Thousand People in order to collect £11,000 nor could he value himself upon taking that by Force which the People would have given willingly. Neither is the Design of the Act to shut up the Port till the People have made Submission for the late Riot, and promised not to do the like again; for it is not to be supposed that the Rioters are known, else they may be punished in due course of Law; and the Public cannot possibly make Submission for an Action that was not done by the Public, though they may pay the Damages; nor can they promise, without being guilty of the greatest Absurdity, that no future Riots shall be committed, because Riots may happen, and frequently do happen, under the most orderly and perfect Police. The Design then of the Act must be, and this appears to be the Design on the very Face of it, “To shut up the Port of Boston until the People have engaged or promised to pay all Customs and Duties whatever that are imposed by a British Parliament.” Now, as I take it, the Inhabitants of the Town of Boston can give no Security for the future Payment of such Duties, because they may not be able to perform, though they should promise; and what is done by the Select Men, or even what is done by a Town Meeting, will be a weak Bond wherewith to bind the Populace. The Inhabitants of the neighbouring Towns are as active in all those Riots, perhaps more active than the Inhabitants of Boston. The Minister knows very well that the Town of Boston alone can give no Promises which shall be Security. Nor is it intended that the Submission or Promise of that Town should be considered as satisfactory. A Submission and Promise is expected from the other Towns as well as Boston; in plain Terms, it is expected that the Commons House of Assembly should acknowledge “the Right of the British Parliament to impose Taxes on the Inhabitants of that Province.” Now, my Lord, if the Port of Boston is to remain shut till the People in that Province acknowledge the Right of Parliament to impose any Taxes or Duties whatever, except for the Regulation of Commerce, it must remain shut till the very Name of a British Parliament is forgotten among them. You may shut up their Ports, one by one, as the Minister has lately threatened. You may reduce their Cities to Ashes; but the Flame of Liberty in North America shall not be extinguished. Cruelty and Oppression and Revenge shall only serve as Oil to increase the Fire. A great Country of hardy Peasants is not to be subdued. In the Grave which we dig for the Inhabitants of Boston, Confidence and Friendship shall expire, Commerce and Peace shall rest together. I have the Honour to be, &c.
Fabius.
